Citation Nr: 1805371	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  08-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of fracture of the right radial head.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO; a transcript of the hearing is of record. 

In an August 2014 decision, the Board denied an evaluation in excess of 10 percent for the service-connected residuals of fracture of the right radial head. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In July 2015, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the August 2014 decision and remanded the issue to the Board for additional development of the record. 

In December 2015, the Board remanded the appeal for further development of the record. 

In an October 2016 decision, the Board again denied an evaluation in excess of 10 percent for the service-connected residuals of fracture of the right radial head. The Veteran appealed the Board's decision to the Court. In August 2017, the Court granted the parties' Joint Motion, vacated the October 2016 decision and remanded the issue to the Board for additional development of the record. 

The claim for a TDIU rating was added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a bilateral hearing loss disability and whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability (claimed as plantar fasciitis) have been perfected. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues. The Board will not act on these claims at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Review of the claims file also reveals that the AOJ is still taking action on a claim for whether the reduction in the schedular evaluation from 30 percent to 10 percent for the localized sensory neuropathy of the right upper extremity was proper. The Board will not accept jurisdiction over this issue at this time either, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following action:

1. Reasons for remand: In the August 2017 Joint Motion, the parties agreed that in the October 2016 decision, the Board erred when it (1) failed to adequately address the Veteran's (May 2016) lay statement describing the pain and limited range of motion he experienced in his right upper extremity  "after a hard day's work;" (2) provided an inadequate statement of reasons or bases for rejecting the Veteran's reports of functional loss and functional impairment after repetitive use; and, (3) failed to address the Veteran's reports of flare-ups. The record is presently not sufficient to evaluate the Veteran's subjective reports. 

2. Schedule the Veteran for a VA elbow and forearm conditions examination to assist in determining the nature and severity of the residuals of fracture of the right radial head. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability during flare-ups, and, to the extent possible, provide an assessment of the functional impairment during flare-ups. If feasible, the examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should specifically comment on whether there is clinical (radiographic studies or other indications) to support the Veteran's subjective report of the severity of his disorder.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's right elbow disability; however, his or her attention is drawn to the following:

*VA examination report of April 2003 that documents the Veteran's report that he experienced pain at all times that wakened him at night and caused difficulty falling asleep. The Veteran exhibited minimal tenderness to the right lateral elbow and normal joint space at the radial head. Range of motion measurements were flexion from 0 to 146 degrees, forearm pronation to 70 degrees, and forearm supination to 80 degrees. 

*June 2003 private treatment record documents the Veteran's symptoms, which largely consisted of pain, but with near full range of motion.

*VA examination report of January 2005 that reflects the Veteran's report of continuing pain of a five or six on a scale of ten, weakness in the morning, and occasional locking sensation in the flexed position. He stated that his pain was a little worse when he was working. Range of motion measurements were flexion to 125 degrees with pain throughout, forearm supination to 85 degrees with pain throughout, and forearm pronation to 80 degrees with pain throughout. There was no additional limitation with repetition or against resistance.  

*VA examination report of July 2006 that documents the Veteran's report that he had pain, daily locking episodes that affected motion, and weekly severe flare-ups of his right elbow disability. He reported that the flare-up typically lasted one or two days. He also reported that pain and function affected his job as a maintenance technician.  Range of motion measurements were extension to 0 degrees, flexion to 140 degrees, pronation to 80 degrees with pain at 60 degrees, and supination to 85 degrees. He had no additional limitation of motion on repetitive use. 

*December 2006 statement from the Veteran reporting that he experienced constant pain and discomfort, and more limited use and strength in his right elbow.

*Private treatment record of March 2007 that reflects the physician's notation that the Veteran had near supination/pronation with pain at the extreme of supination. Resisted supination was especially noted as painful. He also had pain along the lateral epicondyle, mild pain on the medial side, and mild swelling in the radial capitellar joint area. He had no crepitation or elbow instability.  

*VA examination report of April 2008 that documents the Veteran's report of pain, giving way, stiffness, weakness, daily locking episodes that affected motion, and severe flare-ups, precipitated by increased use and heavy lifting that lasted three to seven days. Range of motion measurements were flexion to 105 degrees with pain at 90 degrees, extension to 0 degrees with pain at the end, pronation to 70 degrees with pain at 60 degrees, and supination to 80 degrees with pain at the end. On repetition, he had flexion to 103 degrees and was limited by pain. 
 
*A September 2008 private statement from the Veteran's treating physician showed the Veteran had very good range of motion, with severe tenderness of the radio-capitellar joint, as well as mild effusion and some crepitation with range of motion. An MRI showed moderate to severe arthritis of the radio-capitellar joint with moderate arthritis of the ulno-humeral joint.

*VA examination report of August 2009 that reflects the Veteran's complaint of right elbow giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness which affected the motion of his elbow. Range of motion measurements were flexion to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees, with objective evidence of pain with active motion. There was objective evidence of pain but no additional limitation on repetitive motion testing.  X-ray findings showed minimal degenerative changes. There was no evidence of joint ankylosis. 

*VA examination report of October 2010 that documents the Veteran's report of constant pain located medially along his right elbow with shooting pain in his upper forearm. He also reported giving way, instability, pain, stiffness, weakness, incoordination when using a keyboard, decreased speed of joint motion, locking episodes daily or more often, repeated effusion, warmth, swelling, and tenderness. He stated his elbow condition affected the motion of the joint. Range of motion measurements were flexion from 10 to 105 degrees, extension to -10 degrees, pronation to 80 degrees, and supination to 70 degrees. There was objective evidence of pain following repetitive motion, but the examiner noted he was unable to test whether there was additional limitation after three repetitions due to the Veteran's pain.  

*VA examination report of March 2016 documents the Veteran's complaint of constant right elbow pain and discomfort. He was concerned that his right elbow disability could cause a harmful situation at work due to its giving out and loss of strength. Range of motion testing showed flexion of the right elbow to 130 degrees, extension to 0 degrees, supination to 80 degrees (with pain exhibited) and pronation to 80 degrees. The Veteran was able to perform repetitive use testing without any additional functional loss or range of motion after three repetitions. Pain was noted to significantly limit functional ability with repeated use over a period of time. To that end, after supination against resistance, the Veteran had increased pain and stated that after repetitive use such as turning a wrench or screwdriver against resistance, he experienced increased his pain and the examination confirmed this. The examiner remarked that since the last examination, the Veteran's right elbow range of motion had improved and the Veteran was able to perform repetitive range of motion testing now.

*May 2016 statement from the Veteran indicates that the pain level in his right elbow was 5-6 and when he tried to straighten out his arm, the pain level increased to 7-8. He stated that the March 2016 examination findings did not accurately portray the condition of his right elbow disability on a normal basis. He reported that his elbow continued to lock up and that he had experienced pain and lack of strength in his arm that had almost caused several accidents at work. The Veteran reported that examination after a day of work would be a more accurate reflection of his right elbow disability. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claims.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


